

Exhibit 10.28
 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of October 31,
2005 (the “Effective Date”) by and between Charter Communications, Inc., a
Delaware corporation (“Charter”), and Sue Ann R. Hamilton, an individual (the
“Executive”). For purposes of this Agreement, except with respect to Charter’s
obligations to Executive, the term “Company” includes Charter and all direct and
indirect subsidiaries and controlled affiliates,
 
W I T N E S S E T H:
 
WHEREAS:
 

 
(1)
Charter and Executive desire for Executive to be employed by Charter upon and
subject to the terms and conditions set forth in this Agreement;

 
(2)
If Executive is currently employed by the Company, then Executive is willing and
desires to be employed by Charter under the terms of this Agreement in lieu of
any prior terms and conditions applicable to such existing employment;

 
(3)
Executive (whether a prospective or existing employee) is willing and desires to
accept employment with Charter hereafter upon and subject to the terms of this
Agreement; and

 
(4)
Executive’s agreement to the terms and conditions of Sections 6 and 7 are a
material and essential condition of Executive’s employment with Charter
hereafter under the terms of this Agreement;

 
Now, Therefore, in consideration of the premises, and the promises and
agreements set forth below, the parties, intending to be legally bound, agree as
follows:
 
1.  Employment Terms and Duties.
 
1.1  Employment. Charter hereby employs Executive in an executive capacity, and
Executive hereby accepts employment by Charter as an executive, upon the terms
and conditions set forth in this Agreement and under a relationship of trust and
confidence.
 
1.2  Term. Executive’s employment under this Agreement commences as of the
Effective Date and unless earlier terminated pursuant to the provisions of
Section 5 below, shall terminate on the second anniversary of the Effective Date
(the “Term”). If Executive continues in Charter’s employ thereafter, Executive’s
employment shall be on an at will basis, and only the provisions of Sections
6-7, and provisions directly related to their enforcement, shall continue to
have any application or effect.
 
1.3  Duties. Executive is employed in an executive capacity to perform such
executive, managerial and administrative duties as are assigned or delegated to
Executive from time to time by the President and/or Chief Executive Officer or
designee thereof. Executive will devote substantially all Executive’s business
time and attention to the business of the Company, will act in good faith to
promote the success of the Company’s business, and will cooperate fully with the
Executive Officers of Charter and the Board of Directors of Charter in the
advancement of the best interests of the Company. Executive will perform
Executive’s duties to the best of Executive’s abilities using Executive’s best
efforts and in
 

--------------------------------------------------------------------------------


 
accordance with applicable law, and will comply with and carry out all Company
policies and codes of conduct. Executive will travel from time to time to the
extent reasonably necessary to the performance of Executive's duties hereunder.
Nothing in this Section 1.3, however, will prevent Executive from engaging in
additional activities in connection with personal investments and community
affairs that are not inconsistent with Executive’s duties under this Agreement
(which community affairs shall be disclosed to and subject to approval by the
President and/or Chief Executive Officer and/or Chief Operating Officer and/or
Chairman of the Board of Directors); provided such activities do not create the
appearance of or an actual conflict of interest and do not violate any other
provisions of this Agreement.
 
1.4  Service for Subsidiaries And Affiliates; Indemnification. Executive may be
nominated and appointed to one or more boards of directors and to one or more
offices of subsidiaries and affiliates of Charter during Executive’s employment.
While serving as a director or as an officer of any such subsidiary or
affiliate, or performing any duties for any such subsidiary or affiliate,
Executive will serve and fulfill all duties without additional compensation.
Executive will be covered in such capacities by any directors and officers
insurance policy Charter may have in place from time to time and by the
Company’s indemnification policies as may be in effect from time to time, as
applicable.
 
2.  Compensation.
 
    2.1 Basic Compensation. Starting the Effective Date, Executive will be paid
a base salary at an annual rate of $371,800 (the "Salary") during Executive’s
employment. The Salary will be payable in equal periodic installments according
to Charter’s customary payroll practices, but no less frequently than monthly.
The Salary may be increased during the Term of Executive’s employment by the
"Board" (the term "Board" meaning, whenever used herein, the Board of Directors
of Charter or the Compensation Committee or other designated committee of the
Board of Directors of Charter), but shall not be reduced below the rate set
forth above without Executive’s written consent. When increased or decreased in
accordance with the terms of this Agreement, the new minimum base annual salary
shall be deemed Executive’s "Salary" for all purposes of this Agreement.
 
2.2 Incentive Compensation. During Executive’s employment, Executive shall be
entitled to participate in an incentive bonus program established by the Board
to measure and reward management for the financial performance of Charter that
applies to senior executive officers of Charter generally, excluding any
specific incentive or bonus plan that may be developed by the Board for the
President and/or Chief Executive Officer and/or Chief Operating Officer and/or
another Executive Officer of Charter, and (unless specifically designated as a
participant in such plan by the Board, in their sole discretion) excluding
participation in the Charter Communications, Inc. 2005 Cash Award Plan. In all
cases, the payment of any incentive compensation shall be at the discretion of
the Board, which may consider any factors it deems relevant, including the
assessment of the performance of Executive and Charter during the relevant time
period. The terms of any incentive compensation or bonus plan and any payouts or
awards thereunder shall be established and determined from time to time by the
Board in its discretion. In no event, however, shall payment of any such amount
be made later than two and one-half months after the end of the calendar year in
which all conditions to payment are satisfied and the amount otherwise was
determined to be payable.
 
2.3. Equity Awards.
 
-2-

--------------------------------------------------------------------------------


      
        (a) Restricted Stock. During Executive’s employment, Executive shall be
eligible to receive awards of restricted shares of Charter common stock subject
to the terms of Charter’s restricted stock plan and restricted stock agreement
in the same manner as other similarly situated officers generally. The amount of
such awards shall be determined by and at the discretion of the Board and may
vary from officer to officer.
 
        (b) Stock Options. During Executive’s employment, Executive shall be
eligible to receive awards of option rights to acquire shares of Charter common
stock subject to the terms of Charter’s stock option plan and normal stock
option agreement in the same manner as other similarly situated officers. The
amount of such awards shall be determined by and at the discretion of the Board
and may vary from officer to officer.


2.4 Welfare Benefits. During Executive’s employment, Executive will be permitted
to participate in such pension, profit sharing, bonus, life insurance,
disability insurance, hospitalization, major medical, directors and officers
indemnification or insurance policy, and other employee benefit plans of Charter
that may be in effect from time to time generally for other senior executives of
Charter having the same pay grade as Executive, all to the extent Executive is
eligible under the terms of such plans (collectively, the “Benefits”). The
Benefits shall be subject to change and discontinuation from time to time as the
same may be changed or discontinued as to Charter employees in the same pay
grade as Executive and/or Company employees generally.


2.5. Business Expenses and Perquisites. During Executive’s employment,
Charter will promptly reimburse Executive (or pay directly to the supplier of
services) for all reasonable and necessary out-of-pocket expenses actually
incurred by Executive in connection with the performance of Executive's duties
hereunder, (including without limitation, appropriate business entertainment
activities, expenses incurred by Executive in attending approved conventions,
seminars, and other business meetings, and promotional activities); in each case
subject to Executive's furnishing Charter with evidence reasonably satisfactory
to Charter (such as receipts) substantiating the claimed expenditures (such
expenses being commensurate with the office and position of Executive and within
budgetary limitations), subject to compliance with the terms of any expense
reimbursement policy from time to time in effect (including with respect to
pre-approvals), and subject to Executive providing Charter with such other
information and documentation as may be necessary or required by Charter to
deduct such expenses for purposes of the United States Internal Revenue Code of
1986, as amended (the “Code”). All such payments will be made no later than two
and one-half months after the end of the calendar year in which Executive became
entitled to receive such payment.


3. Facilities and Expenses. During Executive’s employment, Charter will furnish
Executive office space, equipment, supplies, and such other facilities and
personnel as Charter deems necessary or appropriate for the performance of
Executive’s duties under this Agreement. Charter will pay Executive’s dues in
such professional organizations as the President and/or Chief Executive Officer
and/or Chief Operating Officer deems appropriate.
 
4.  Vacations and Holidays. Executive will be entitled to paid vacation in
accordance with the vacation policies of Charter in effect for its executive
officers from time to time. Vacation must be taken by Executive at such time or
times as approved by the President and/or Chief Executive Officer and/or Chief
Operating Officer and/or the designee thereof. Executive will also be entitled
to the paid holidays as and to
 
-3-

--------------------------------------------------------------------------------


 
the extent set forth in Charter’s policies as the same may change from time to
time for employees generally.
 
5. Termination.
 
    5.1.  Events of Termination. Executive’s employment, Salary, Benefits, and
Incentive Compensation, and any and all other rights of Executive under this
Agreement (excluding accrued rights and benefits), will terminate prior to the
expiration of the Term specified in Section 1.2:
 

(a)  
upon the death of Executive;

(b)  
upon the Disability of Executive (as defined in Section 5.2) immediately upon
notice from either party to the other;

(c)  
for Cause (as defined in Section 5.3), immediately upon notice from Charter to
Executive, or at such later time as such notice may specify;

(d)  
without Cause (as defined in Section 5.3), immediately upon notice from Charter
to Executive, or at such later time as such notice may specify;

(e)  
for Good Reason (as defined in Section 5.4) upon not less than thirty days’ (nor
more than ninety (90) days) prior notice from Executive to Charter; or

(f)  
without Good Reason, immediately upon notice from Executive to Charter.

 
5.2. Definition of “Disability.” For purposes of Section 5.1, and this
Agreement, Executive will be deemed to have a “Disability” if, due to illness,
injury or a physical or medically recognized mental condition, (a) Executive is
unable to perform Executive’s duties under this Agreement with reasonable
accommodation for 120 consecutive days, or 180 days during any twelve month
period, as determined in accordance with this Section 5.2, or (b) Executive is
considered disabled for purposes of receiving / qualifying for long term
disability benefits under any group long term disability insurance plan or
policy offered by Charter in which Executive participates. The Disability of
Executive will be determined by a medical doctor selected by written agreement
of Charter and Executive upon the request of either party by notice to the
other, or (in the case of and with respect to any applicable long term
disability insurance policy or plan) will be determined according to the terms
of the applicable long term disability insurance policy / plan. If Charter and
Executive cannot agree on the selection of a medical doctor, each of them will
select a medical doctor and the two medical doctors will select a third medical
doctor who will determine whether Executive has a Disability. The determination
of the medical doctor selected under this Section 5.2 will be binding on both
parties. Executive must submit to a reasonable number of examinations by the
medical doctor making the determination of Disability under this Section 5.2,
and to other specialists designated by such medical doctor, and Executive hereby
authorizes the disclosure and release to Charter of such determination and all
supporting medical records. If Executive is not legally competent, Executive’s
legal guardian or duly authorized attorney-in-fact will act in Executive’s stead
under this Section 5.2 for the purposes of submitting Executive to the
examinations, and providing the authorization of disclosure, required under this
Section 5.2.
 
5.3. Definition of “Cause.” For purposes of Section 5.1, and this Agreement, the
term “Cause” means:  


-4-

--------------------------------------------------------------------------------


 
          (a)  Executive’s breach of a material obligation or representation
under this Agreement or breach of any fiduciary duty to Charter; or any act of
fraud or knowing misrepresentation or concealment on behalf of or to Charter or
the Board of Directors;


(b) Executive’s failure to adhere in any material respect to (i) any Company
Code of Conduct in effect from time to time and applicable to officers and/or
employees generally, or (ii) any written Company policy, if such policy is
material to the effective performance by Executive of the Executive’s duties
under this Agreement, and if Executive has been given a reasonable opportunity
to cure this failure to comply within a period of time which is reasonable under
the circumstances but not more than the thirty (30) day period after written
notice of such failure is provided to Executive; provided that if Executive
cures this failure to comply with such a policy and then fails again to comply
with the same policy, no further opportunity to cure that failure shall be
required;


(c)  Executive’s failure or refusal to perform any lawful duty or assignment; or
the appropriation (or attempted appropriation) of a material business
opportunity of the Company, including attempting to secure or securing any
personal profit in connection with any transaction entered into on behalf of the
Company (other than through stock options, bonuses and other incentives provided
by Charter to Executive);


(d)  Executive’s misappropriation (or attempted misappropriation) of any of the
Company’s funds or property; or any breach of fiduciary duty to the Company or
any plan or program sponsored by the Company;


(e)  Executive’s conviction of, the entering of a guilty plea or plea of nolo
contendere or no contest (or the equivalent), or entering into any pretrial
diversion program or agreement or suspended imposition of sentence, with respect
to either a felony or a crime that adversely affects the Company or its
reputation; or the institution of criminal charges against Executive, which are
not dismissed within sixty (60) days after institution, for fraud, embezzlement,
any offense involving dishonesty or constituting a breach of trust, or any
felony (including without limitation a crime in any jurisdiction other than the
United States or any state thereof in which Company does business which would
constitute such a felony under the laws of the United States or any state
thereof);


(f)  Executive’s admission of liability of, or finding of liability for, the
violation of any “Securities Laws.” As used herein, the term “Securities Laws”
means any federal or state law, rule or regulation governing generally the
issuance or exchange of securities, including without limitation the Securities
Act of 1933, the Securities Exchange Act of 1934 and the rules and regulations
promulgated thereunder;


(g)   conduct by Executive in connection with Executive’s employment that
constitutes gross neglect of any duty or responsibility, willful misconduct, or
recklessness;


(h)  Executive’s illegal possession or use of any controlled substance, or
excessive use of alcohol at a work function, in connection with Executive’s
duties, or on Company premises; “excessive” meaning either repeated
unprofessional use or any single event of consumption giving rise to significant
intoxication or unprofessional behavior; or
 
-5-

--------------------------------------------------------------------------------


 
(i)  Executive’s material violation of any federal, state or local law that may
result in a direct or indirect financial loss to the Company or damage the
Company’s reputation.


If Executive commits or is charged with committing any offense of the character
or type specified in Section 5.3 (e), (f) or (i) above, then Charter at its
option may suspend the Executive with or without pay. If the Executive
subsequently is convicted of, pleads guilty or nolo contendere (or equivalent
plea) to, or enters into any type of suspended imposition of sentence or
pretrial diversion program with respect to, any such offense (or any matter that
gave rise to the suspension), the Executive shall immediately repay any and all
other compensation or other amounts paid hereunder from the date of the
suspension, and (x) (unless otherwise precluded by or because of the terms of
the applicable plan) any of the restricted stock or options that vested after
the date of such suspension shall forthwith be cancelled, and (y) if any such
stock options, the shares subject thereto, or the restricted shares that vested
during such time period have theretofore been sold by Executive, the cash value
thereof shall be repaid to Charter immediately.


5.4. Definition of “Good Reason.” For purposes of Section 5.1, and this
Agreement, the term “Good Reason” shall mean (a) any reduction in Executive’s
Salary except as permitted hereunder, or (b) instruction to relocate Executive’s
primary workplace to a location that is more than fifty (50) miles from the
office where Executive is initially assigned to work as Executive’s principal
office, or outside the greater metropolitan area where such office is located,
whichever is greater; in each case if Executive objects in writing within 10
days, unless Charter retracts the reduction in Salary or instruction to relocate
within 30 days following Charter’s receipt of timely written objection from
Executive.
 
5.5. Termination Pay. Effective upon the termination of Executive’s employment,
Charter will be obligated to pay Executive (or, in the event of Executive’s
death, the Executive’s designated beneficiary as defined below) only such
compensation as is provided in this Section 5.5 and in Section 4, except to the
extent otherwise provided for in any Charter stock incentive or stock option
plan, or any Charter cash award plan (including, among others, the 2005
Executive Cash Award Plan), approved by the Board. For purposes of this
Section 5.5, Executive’s designated beneficiary will be such individual
beneficiary or trust, located at such address, as Executive may designate by
notice to Charter from time to time or, if Executive fails to give notice to
Charter of such a beneficiary, Executive’s estate. Notwithstanding the preceding
sentence, Charter will have no duty, in any circumstances, to attempt to open an
estate on behalf of Executive, to determine whether any beneficiary designated
by Executive is alive or to ascertain the address of any such beneficiary, to
determine the existence of any trust, to determine whether any person purporting
to act as Executive’s personal representative (or the trustee of a trust
established by Executive) is duly authorized to act in that capacity, or to
locate or attempt to locate any beneficiary, personal representative, or
trustee.
 
5.5.1. Termination by Executive for Good Reason or by Charter without Cause. If
prior to expiration of the Term, Executive terminates Executive’s employment for
Good Reason, or Charter terminates Executive’s employment other than for Cause
(but not because of the Disability or death of Executive), Executive will be
entitled to receive on and subject to the conditions of this Agreement:
 
       (a) Executive’s then-existing Salary for the remainder of the Term
specified in Section 1.2, or a period of twelve (12) months, whichever is
greater. Subject to the provisions of Section 5.6, this amount (the “Separation
Payment”) will be paid over the period of time used to calculate the Separation
Payment (i.e., the balance of the Term at the time employment terminated or
twelve (12) months, whichever was greater) in equal bi weekly instalments on the
Company’s regular pay days for executives,
 
-6-

--------------------------------------------------------------------------------


 
and commencing with the first payday after all conditions in Section 5.6 are
satisfied; provided that, to the extent required to avoid the tax consequences
of Section 409A of the Code, the first payment shall cover all payments
scheduled to be made to Executive during the first six (6) months after the date
Executive’s employment terminates, and the first such payment shall be delayed
until the day after the six (6) month anniversary of the date Executive’s
employment terminates.
 
        (b) the amount of Executive’s incentive compensation for the year during
which the termination is effective (prorated for the period from the beginning
of the year in question until the effective date of termination) if and to the
extent a bonus otherwise is payable under the terms of the applicable incentive
bonus plan as determined by the Board, based upon results for the entire year.
This amount will be payable as and when incentive compensation under such plan
for the year in question is paid to other participants generally but not later
than two and one-half months after the end of the calendar year in which the
termination is effective. The Board shall determine the amount of any such bonus
and/or the extent to which any such bonus has been earned under the plan, in its
sole discretion, considering results for the entire year and not just the period
of Executive’s employment;
 
        (c) all reasonable expenses Executive has incurred in the pursuit of
Executive's duties under this Agreement through the date of termination which
are payable under and in accordance with this Agreement;
 
        (d) a lump sum payment (net after deduction of taxes and other required
withholdings) equal to (i) the greater of the number of full months remaining in
the Term at the time Executive’s employment terminated, or twelve (12), times
(ii) the monthly cost, at the time Executive’s employment terminated, for
Executive to receive under COBRA the paid coverage for health, dental and vision
benefits then being provided for Executive at the Company’s cost at the time
Executive’s employment terminated. This amount will be paid at the same time the
payment is made under Section 5.5.1 (a), and will not take into account future
increases in costs during the applicable time period; and
 
        (e)  to the extent authorized and permitted by the terms of the
applicable plan, any stock options and restricted stock previously awarded to
Executive will continue to vest under such plan for the period of time
immediately following termination of Executive’s employment that is equal to the
period of time used to calculate the payment under Section 5.5.1 (a). This
period of time qualifies, in the case of a payment under Section 5.5.1, as the
period of time during which Executive is receiving severance for purposes of
Section 5.4 of the Charter Communications, Inc. 2001 Stock Incentive Plan, as
amended, and any applicable stock option or restricted stock agreement signed
pursuant to a grant under such plan (and the payment specified in Section 5.5.1
(a) above qualifies as “severance” for purposes of Section 5.4 of the Charter
Communications, Inc. 2001 Stock Incentive Plan.
 
    Executive shall be entitled to no other compensation or benefits except as
expressly provided in this paragraph.
 
     5.5.2. Termination by Executive without Good Reason or by Charter for
Cause. If prior to the expiration of the Term or thereafter, Executive
terminates Executive’s employment prior to expiration of the Term without Good
Reason or if Charter terminates this Agreement for Cause, Executive will be
entitled to receive Executive’s then-existing Salary only through the date such
termination is effective and will be reimbursed for all reasonable expenses
Executive has incurred in the pursuit of Executive's duties under this Agreement
through the date of termination which are payable under and in accordance with
this
 
-7-

--------------------------------------------------------------------------------


 
Agreement. Any unvested options and shares of restricted stock shall terminate
as of the date of termination unless otherwise provided for in any applicable
plan or award agreement. Executive shall be entitled to no other compensation or
benefits except as expressly provided in this paragraph.
 
5.5.3. Termination upon Disability. If prior to the expiration of the Term,
Executive’s employment is terminated by either party as a result of Executive’s
Disability, as determined under Section 5.2, Charter will pay Executive his or
her then-existing Salary through the remainder of the calendar month during
which such termination is Effective and for the lesser of (i) six consecutive
months thereafter, or (ii) the date on which any disability insurance benefits
commence under any disability insurance coverage furnished by Charter to
Executive. Any unvested options and shares of restricted stock shall terminate
upon a termination for Disability unless otherwise provided for in any
applicable plan or award agreement. Executive shall be entitled to no other
compensation or benefits except as expressly provided in this paragraph.
 
5.5.4. Termination upon Death. If Executive’s employment terminates because of
Executive’s death, Executive will be entitled to receive Executive’s
then-existing Salary through the end of the calendar month in which the death
occurs and shall be paid for all reasonable expenses Executive has incurred in
the pursuit of Executive's duties under this Agreement through the date of
termination which are payable under and in accordance with this Agreement. Any
unvested options and shares of restricted stock shall terminate upon Death
unless otherwise provided for in any applicable plan or award agreement.
Executive shall be entitled to no other compensation or benefits except as
expressly provided in this paragraph.
 
5.5.5. Benefits. Except as otherwise required by law, Executive’s accrual of, or
participation in plans providing for, the Benefits will cease at the effective
date of the termination of employment, and Executive will be entitled to accrued
benefits pursuant to such plans only as provided in such plans.
 
 5.6. Conditions To Payments. To be eligible to receive (and continue to
receive) and retain the payments and benefits described in Sections 5.5.1 (a) -
(e), Executive must comply with the provisions of Sections 6 and 7 and first
execute and deliver to Charter, and comply with, an agreement, in form and
substance satisfactory to Charter, effectively releasing and giving up all
claims Executive may have against Charter or any of its subsidiaries or
affiliates (and each of their respective controlling shareholders, employees,
directors, officers, plans, fiduciaries, insurers and agents) arising out of or
based upon any facts or conduct occurring prior to that date. The agreement will
be prepared by Charter, will be based upon the standard form (if any) then being
utilized by Charter for executive separations when severance is being paid, and
will be provided to Executive at the time Executive’s employment is terminated
or as soon as administratively practicable thereafter (not to exceed five (5)
business days). The agreement will require Executive to consult with Company
representatives, and voluntarily appear as a witness for trial or deposition
(and to prepare for any such testimony) in connection with, any claim which may
be asserted by or against Charter, any investigation or administrative
proceeding, any matter relating to a franchise, or any business matter
concerning Charter or any of its transactions or operations. A copy of the
current standard form being used by Charter for executive separations when
severance is being paid has been provided to Executive or is attached to this
Agreement as Exhibit 1. It is understood that the final document may not contain
provisions specific to the release of a federal age discrimination claim if
Executive is not at least forty (40) years of age, and may be changed as
Charter’s chief legal counsel considers necessary and appropriate to enforce the
same, including provisions to comply with changes in applicable laws and recent
court decisions. Payments under and/or benefits provided by Sections 5.5.1 (a) -
(e) will not be made unless and until Executive executes and delivers that
agreement to Charter within twenty-one (21) days
 
-8-

--------------------------------------------------------------------------------


 
after delivery of the document (or such lesser time as Charter’s chief legal
counsel may specify in the document) and all conditions to the effectiveness of
that agreement and the releases contemplated thereby have been satisfied
(including without limitation the expiration of any applicable revocation period
without revoking acceptance). It is understood and agreed that if a form of
agreement called for by this Section 5.6 is not presented to Executive within
forty-five (45) days after Executive’s employment terminated, then the
requirement that Executive executes and delivers that agreement will be deemed
to be satisfied.
 
6. Non-Disclosure Covenant; Employee Inventions.
 
    6.1. Acknowledgments by Executive. Executive acknowledges that (a) during
the Employment Period and as a part of Executive’s employment, Executive will be
afforded access to Confidential Information (as defined below); (b) public
disclosure of such Confidential Information could have an adverse effect on the
Company and its business; (c) because Executive possesses substantial technical
expertise and skill with respect to the Company’s business, Charter desires to
obtain exclusive ownership of each invention by Executive, and Charter will be
at a substantial competitive disadvantage if it fails to acquire exclusive
ownership of each invention by Executive; and (d) the provisions of this
Section 6 are reasonable and necessary to prevent the improper use or disclosure
of Confidential Information and to provide Charter with exclusive ownership of
all inventions and works made or created by Executive.
 
    6.2. Confidential Information. (a) The Executive acknowledges that during
the Term Executive will have access to and may obtain, develop, or learn of
Confidential Information (as defined below) under and pursuant to a relationship
of trust and confidence.  The Executive shall hold such Confidential Information
in strictest confidence and never at any time, during or after Executive’s
employment terminates, directly or indirectly use for Executive’s own benefit or
otherwise (except in connection with the performance of any duties as an
employee hereunder) any Confidential Information, or divulge, reveal, disclose
or communicate any Confidential Information to any unauthorized person or entity
in any manner whatsoever.


As used in  this Agreement, the term “Confidential Information” shall include,
but not be limited to, any of the following information relating to Company
learned by the Executive during the Term or as a result of Executive’s
employment with Charter:


(a)  information regarding the Company’s business proposals, manner of the
Company’s operations, and methods of selling or pricing any products or
services;


(b)  the identity of persons or entities actually conducting or considering
conducting business with the Company, and any information in any form relating
to such persons or entities and their relationship or dealings with the Company
or its affiliates;


(c)  any trade secret or confidential information of or concerning any business
operation or business relationship;


(d)  computer databases, software programs and information relating to the
nature of the hardware or software and how said hardware or software are used in
combination or alone;


(e)  information concerning Company personnel, confidential financial
information, customer or customer prospect information, information concerning
subscribers, subscriber and customer
 
-9-

--------------------------------------------------------------------------------


 
lists and data, methods and formulas for estimating costs and setting prices,
engineering design standards, testing procedures, research results (such as
marketing surveys, programming trials or product trials), cost data (such as
billing, equipment and programming cost projection models), compensation
information and models, business or marketing plans or strategies, deal or
business terms, budgets, vendor names, programming operations, product names,
information on proposed acquisitions or dispositions, actual performance
compared to budgeted performance, long-range plans, internal financial
information (including but not limited to financial and operating results for
certain offices, divisions, departments, and key market areas that are not
disclosed to the public in such form), results of internal analyses, computer
programs and programming information, techniques and designs, and trade secrets;


(f) information concerning the Company’s employees, officers, directors and
shareholders; and


(g) any other trade secret or information of a confidential or proprietary
nature.


Executive shall not make or use any notes or memoranda relating to any
Confidential Information except for the benefit of the Company, and will, at
Charter’s request, return each original and every copy of any and all notes,
memoranda, correspondence, diagrams or other records, in written or other form,
that Executive may at any time have within his possession or control that
contain any Confidential Information.


Notwithstanding the foregoing, Confidential Information shall not include
information which has come within the public domain through no fault of or
action by Executive or which has become rightfully available to Executive on a
non-confidential basis from any third party, the disclosure of which to
Executive does not violate any contractual or legal obligation such third party
has to the Company or its affiliates with respect to such Confidential
Information. None of the foregoing obligations and restrictions applies to any
part of the Confidential Information that Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by
Executive or by any other person bound by a confidentiality obligation to the
Company in respect of such Confidential Information.


Executive will not remove from the Company’s premises (except to the extent such
removal is for purposes of the performance of Executive’s duties at home or
while traveling, or except as otherwise specifically authorized by Charter) any
Company document, record, notebook, plan, model, component, device, or computer
software or code, whether embodied in a disk or in any other form (collectively,
the “Proprietary Items”). Executive recognizes that, as between Charter and
Executive, all of the Proprietary Items, whether or not developed by Executive,
are the exclusive property of the Company. Upon termination of Executive’s
employment by either party, or upon the request of Charter during the Term,
Executive will return to Charter all of the Proprietary Items in Executive’s
possession or subject to Executive’s control, and Executive shall not retain any
copies, abstracts, sketches, or other physical embodiment of any of the
Proprietary Items.


6.3. Proprietary Developments.


6.3.1.  Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, conceived,
developed, or created by Executive (alone or in conjunction with others, during
regular work hours or otherwise) during Executive’s employment, which may be
directly or indirectly useful in, or relate to, the business conducted or to be
conducted by the Company will be
 
-10-

--------------------------------------------------------------------------------


 
promptly disclosed by Executive to Charter and shall be Charter’s exclusive
property. The term “Developments” shall not be deemed to include inventions,
products, discoveries, improvements, processes, methods, computer software
programs, models, techniques, or formulae which were in the possession of
Executive prior to the Term. Executive hereby transfers and assigns to Charter
all proprietary rights which Executive may have or acquire in any Developments
and Executive waives any other special right which the Executive may have or
accrue therein. Executive will execute any documents and to take any actions
that may be required, in the reasonable determination of Charter’s counsel, to
effect and confirm such assignment, transfer and waiver, to direct the issuance
of patents, trademarks, or copyrights to Charter with respect to such
Developments as are to be Charter’s exclusive property or to vest in Charter
title to such Developments; provided, however, that the expense of securing any
patent, trademark or copyright shall be borne by Charter.  The parties agree
that Developments shall constitute Confidential Information.


6.3.2. "Work Made for Hire." Any work performed by Executive during Executive's
employment with Charter shall be considered a "Work Made for Hire" as defined in
the U.S. Copyright laws, and shall be owned by and for the express benefit of
Charter. In the event it should be established that such work does not qualify
as a Work Made for Hire, Executive agrees to and does hereby assign to Charter
all of Executive’s right, title, and interest in such work product including,
but not limited to, all copyrights and other proprietary rights.


6.3.3. Cooperation. Both during the Term and thereafter, Executive shall fully
cooperate with Company in the protection and enforcement of any intellectual
property rights that relate to services performed by Executive for Company,
whether under the terms of this Agreement or prior to the execution of this
Agreement. This shall include without limitation executing, acknowledging, and
delivering to Company all documents or papers that may be necessary to enable
Company to publish or protect such intellectual property rights. Charter shall
bear all costs in connection with Executive's compliance with the terms of this
section.


7. Non-Competition and Non-Interference.
 
7.1. Acknowledgments by Executive. Executive acknowledges and agrees that: (a)
the services to be performed by Executive under this Agreement are of a special,
unique, unusual, extraordinary, and intellectual character; (b) the Company
competes with other businesses that are or could be located in any part of the
United States; and (c) the provisions of this Section 7 are reasonable and
necessary to protect the Company’s business and lawful protectable interests,
and do not impair Executive’s ability to earn a living.
 
-11-

--------------------------------------------------------------------------------


 
7.2. Covenants of Executive. For purposes of this Section 7.2, the term
“Restricted Period” shall mean the period commencing on the Effective Date and
terminating on the later of (i) the second anniversary (or, in the case of
Section 7.2 (a), the first anniversary), of the date Executive’s employment
terminated, or (ii) the end of the Term. In addition, the “Restricted Period”
also shall encompass any period of time from whichever anniversary date is
applicable until and ending on the last date Executive is to be paid any payment
under Section 5.5. In consideration of the acknowledgments by Executive, and in
consideration of the compensation and benefits to be paid or provided to
Executive by Charter, Executive covenants and agrees that during the Restricted
Period, the Executive will not, directly or indirectly, for Executive’s own
benefit or for the benefit of any other person or entity other than the Company:


(a)  in the United States or any other country or territory where the Company
then conducts its business: engage in, operate, finance, control or be
associated with a “Competitive Business” (defined below); serve as an officer or
director of a Competitive Business (regardless of where Executive then lives or
conducts such activities); perform any work as an employee, consultant,
contractor, or in any other capacity with, a Competitive Business; directly or
indirectly invest or own any interest in a Competitive Business (regardless of
where Executive then lives or conducts such activities); or directly or
indirectly provide any services or advice to a any business, person or entity
who or which is engaged in a Competitive Business. A “Competitive Business” is
any business, person or entity who or which, anywhere within that part of the
United States, or that part of any other country or territory, where the Company
conducts business: owns or operates a cable television system, provides direct
television or any satellite-based, telephone-based internet based or wireless
system for delivering television, music or other entertainment programming,
provides telephony services using cable connection, provides data or internet
service, or offers, provides, markets or sells any service or product of a type
that is offered or marketed by or directly competitive with a service or product
offered or marketed by the Company at the time Executive’s employment
terminates; or who or which in any case is preparing or planning to do so. The
provisions of this Section 7.2(a) shall not be construed or applied: (i) so as
to prohibit Executive from owning not more than one percent (1%) of any class of
securities that is publicly traded on any national or regional securities
exchange, as long as Executive’s investment is passive and Executive does not
lend or provide any services or advice to such business or otherwise violate the
terms of this Agreement in connection with such investment; (ii) so as to
prohibit Executive from working as an employee in the cable television business
for a company/business that owns or operates cable television franchises (by way
of current example, Cox or Comcast), provided that the company/business is not
providing cable services in any political subdivision/ geographic area where the
Company has a franchise or provides cable services and the company/business is
otherwise not engaged in a Competitive Business, and provided Executive does not
otherwise violate the terms of this Agreement in connection with that work; and
(iii) so as to prohibit Executive from engaging in the authorized practice of
law (it being understood that this does not relieve Executive, or constitute a
waiver by Charter, of any ethical obligation concerning the representation of
any client in a matter adverse to Charter or one of its subsidiaries or
affiliates).


(b) contact, solicit or provide any service to any person or entity that was a
customer franchisee, or prospective customer of the Company at any time during
Executive’s employment (a prospective customer being one to whom the Company had
made a business proposal within twelve (12) months prior to the time Executive’s
employment terminated); or directly solicit or encourage any customer,
franchisee or subscriber of the Company to purchase any service or product of a
type offered by or competitive with any product or service provided by the
Company, or to reduce the amount or level of business purchased by such
customer, franchisee or subscriber from the Company; or take away or
 
-12-

--------------------------------------------------------------------------------


 
procure for the benefit of any competitor of the Company, any business of a type
provided by or competitive with a product or service offered by the Company; or


(c)  solicit or recruit for employment, any person or persons who are employed
by Charter or any of its subsidiaries or affiliates, or who were so employed at
any time within a period of six (6) months immediately prior to the date
Executive’s employment terminated, or otherwise interfere with the relationship
between any such person and the Company; nor will the Executive assist anyone
else in recruiting any such employee to work for another company or business or
discuss with any such person his or her leaving the employ of the Company or
engaging in a business activity in competition with the Company. This provision
shall not apply to secretarial, clerical, custodial or maintenance employees;


(d) perform any work as an employee, consultant, contractor, or in any other
capacity with, directly or indirectly invest or own any interest in, serve as an
officer, director or advisor or consultant to, or directly or indirectly provide
any services or advice to Cequel III (or any of its affiliates, or any entity
invested in or owned or controlled by Cequel III or any of its principals,
excluding publicly traded corporations in which such person(s) or entities own
or control less than a 5% interest), or any company or business in which Cequel
III or any of Cequel III’s principals own an interest (other than a publicly
traded corporation in which such person(s) and entities own or control less than
a 5% interest). It is understood that the principals of Cequel III are Jerry
Kent and Howard Wood. The provisions of this Section 7.2(d) shall not be
construed or applied so as to prohibit Executive from engaging in the authorized
practice of law (it being understood that this does not relieve Executive, or
constitute a waiver by Charter, of any ethical obligation concerning the
representation of any client in a matter adverse to Charter or one of its
subsidiaries or affiliates); or


(e) disparage or criticize, or make any derogatory or critical statement about,
Charter or any of its subsidiaries or affiliates, or any of their respective
present or former directors, officers, employees, or agents.


If Executive violates any covenant contained in this Section 7.2, then the term
of the covenants in this Section shall be extended by the period of time
Executive was in violation of the same.
 
The covenants contained in this Section shall be interpreted and applied in a
manner which complies with Missouri Supreme Court Rules of Professional Conduct
Rule 4-5.6 and which does not in any way violate the Missouri Supreme Court
Rules of Professional Conduct, understanding Executive is a licensed attorney.
 
    7.3. Provisions Pertaining to the Covenants. Executive recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 7.2 shall extend to any part of
the United States, and any other country or territory, where the Company
hereafter operates or conducts business. It is agreed that the Executive’s
services hereunder are special, unique, unusual and extraordinary giving them
peculiar value, the loss of which cannot be reasonably or adequately compensated
for by damages, and in the event of the Executive’s breach of this Section,
Charter shall be entitled to equitable relief by way of injunction or otherwise.
If any provision of Section 6 or 7 of this Agreement is deemed to be
unenforceable by a court (whether because of the subject matter of the
provision, the duration of a restriction, the geographic or other scope of a
restriction or otherwise), that provision shall not be rendered void but the
parties instead agree that the court shall amend and alter such
 
-13-

--------------------------------------------------------------------------------


 
provision to such lesser degree, time, scope, extent and/or territory as will
grant Charter the maximum restriction on Executive’s activities permitted by
applicable law in such circumstances. Charter’s failure to exercise its rights
to enforce the provisions of this Agreement shall not be affected by the
existence or non existence of any other similar agreement for anyone else
employed by Charter or by Charter’s failure to exercise any of its rights under
any such agreement.
 
    7.4. Notices. In order to preserve Charter’s rights under this Agreement,
Charter is authorized to advise any potential or future employer, any third
party with whom Executive may become employed or enter into any business or
contractual relationship with, and any third party whom Executive may contact
for any such purpose, of the existence of this Agreement and its terms, and
Charter shall not be liable for doing so.
 
    7.5. Injunctive Relief and Additional Remedy. Executive acknowledges that
the injury that would be suffered by Charter as a result of a breach of the
provisions of this Agreement (including any provision of Sections 6 and 7) would
be irreparable and that an award of monetary damages to Charter for such a
breach would be an inadequate remedy. Consequently, Charter will have the right,
in addition to any other rights it may have, to obtain injunctive relief to
restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement, and Charter will not be obligated to post bond
or other security in seeking such relief. Without limiting Charter’s rights
under this Section or any other remedies of Charter, if Executive breaches any
of the provisions of Section 6 or 7, Charter will have the right to cease making
any payments otherwise due to Executive under this Agreement.
 
    7.6. Covenants of Sections 6 and 7 are Essential and Independent Covenants.
The covenants by Executive in Sections 6 and 7 are essential elements of this
Agreement, and without Executive’s agreement to comply with such covenants,
Charter would not have entered into this Agreement or employed Executive.
Charter and Executive have independently consulted their respective counsel and
have been advised in all respects concerning the reasonableness and propriety of
such covenants, with specific regard to the nature of the business conducted by
Charter. Executive’s covenants in Sections 6 and 7 are independent covenants and
the existence of any claim by Executive against Charter, under this Agreement or
otherwise, will not excuse Executive’s breach of any covenant in Section 6 or 7.
If Executive’s employment hereunder is terminated, this Agreement will continue
in full force and effect as is necessary or appropriate to enforce the covenants
and agreements of Executive in Sections 6 and 7. Charter’s right to enforce the
covenants in Sections 6 and 7 shall not be adversely affected or limited by the
Company’s failure to have an agreement with another employee with provisions at
least as restrictive as those contained in Sections 6 and 7, or by the Company’s
failure or inability to enforce (or agreement not to enforce) in full the
provisions of any other or similar agreement containing one or more restrictions
of the type specified in Sections 6 or 7 of this Agreement.
 
8. Executive’s Representations And Further Agreements.
 
8.1. Executive represents, warrants and covenants to Charter that:
 
(a) Neither the execution and delivery of this Agreement by Executive nor the
performance of any of Executive’s duties hereunder in accordance with the
Agreement will violate, conflict with or result in the breach of any order,
judgment, employment contract, agreement not to compete or other agreement or
arrangement to which Executive is a party or is subject;
 
-14-

--------------------------------------------------------------------------------


 
(b) On or prior to the date hereof, Executive has furnished to Charter true and
complete copies of all judgments, orders, written employment contracts,
agreements not to compete, and other agreements or arrangements restricting
Executive’s employment or business pursuits, that have current application to
Executive;
 
(c) Executive is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, and that prior to assenting to
the terms of this Agreement, or giving the representations and warranties
herein, he has been given a reasonable time to review it and has consulted with
counsel of his choice; and
 
(d) Executive will not knowingly breach or violate any provision of any law or
regulations or any agreement to which Executive may be bound.
 
(e)  Executive has not provided, nor been requested by Charter to provide, to
Charter, any confidential or non public document or information of a former
employer that constitutes or contains any protected trade secret, and will not
use any protected trade secrets in connection with the Executive’s employment.
 
8.2. During and subsequent to expiration of the Term, the Executive will
cooperate with Charter, and furnish any and all complete and truthful
information, testimony or affidavits in connection with any matter that arose
during the Executive’s employment, that in any way relates to the business or
operations of the Company or any of its parent or subsidiary corporations or
affiliates, or of which the Executive may have any knowledge or involvement; and
will consult with and provide information to Charter and its representatives
concerning such matters. Subsequent to the Term, the parties will make their
best efforts to have such cooperation performed at reasonable times and places
and in a manner as not to unreasonably interfere with any other employment in
which Executive may then be engaged. Nothing in this Agreement shall be
construed or interpreted as requiring the Executive to provide any testimony,
sworn statement or declaration that is not complete and truthful. If Charter
requires the Executive to travel outside the metropolitan area in the United
States where the Executive then resides to provide any testimony or otherwise
provide any such assistance, then Charter will reimburse the Executive for any
reasonable, ordinary and necessary travel and lodging expenses incurred by
Executive to do so provided the Executive submits all documentation required
under Charter’s standard travel expense reimbursement policies and as otherwise
may be required to satisfy any requirements under applicable tax laws for
Charter to deduct those expenses. Nothing in this Agreement shall be construed
or interpreted as requiring the Executive to provide any testimony or affidavit
that is not complete and truthful.
 
9. General Provisions.
 
9.1. Binding Effect; Delegation of Duties Prohibited. Neither this Agreement nor
any rights or obligations of Charter under this Agreement may be assigned or
transferred by Charter except that such Agreement, rights and/or obligations may
be assigned or transferred pursuant to a merger or consolidation, or the sale or
liquidation of all or substantially all of the assets of Charter, provided that
the assignee or transferee is the successor to all or substantially all of the
assets of Charter and such assignee or transferee assumes the liabilities,
obligations and duties of Charter, as contained in this Agreement, either
contractually or as a matter of law. The duties and covenants of Executive under
this Agreement, being personal, may not be assigned or delegated except that
Executive may assign payments due hereunder to a trust established for the
benefit of Executive's family or to Executive's estate or to any partnership or
trust
 
-15-

--------------------------------------------------------------------------------


 
entered into by Executive and/or Executive's immediate family members (meaning,
Executive's spouse and lineal descendants). Charter also shall have the right to
delegate its duties under this Agreement and assign its rights under this
Agreement to any subsidiary or affiliate, provided however, such assignment does
not render this Agreement void or unenforceable. Any actual or attempted
delegation or assignment in contravention of this Section 9.1 shall be null and
void ab initio.


9.2. Notices. All notices and other communications under this Agreement must be
in writing and will be deemed to have been duly given when (a) delivered by hand
(with written confirmation of receipt), (b) sent by facsimile (with written
confirmation of receipt), provided that a copy is mailed by registered mail,
return receipt requested, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested). Notices
and other communications under this Agreement shall be sent, in the case of
Charter to the attention of the Chairman of the Board of Directors and General
Counsel at Charter’s principal business office and, in the case of Executive, to
the address or facsimile number set forth below (or to such other address or
facsimile number as Executive may designate by notice to Charter):
 
_________________
_________________
_________________
 
9.3.  Entire Agreement; Amendments. 
 
(a) This Agreement contains the entire agreement between the parties with
respect to its subject matter and supersedes all prior oral and written
communications, agreements and understandings between the parties with respect
to terms and conditions of employment, including, without limitation,
specifically that certain November 22, 2004 memorandum regarding severance
guidelines for executives; provided, however, that this Agreement does not
cancel any prior award agreement entered into by Executive pursuant to or under
any stock option or restricted stock plan, nor relieve Executive of his or her
obligations under any agreement concerning confidentiality of information, non
competition, non solicitation of employees or customers, non disparagement or
assignment of inventions. Superseding such other agreements shall be deemed to
not be a termination thereunder. To the extent any terms of this Agreement
conflict with the terms of any prior award agreement entered into by Executive
pursuant to or under any stock option or restricted stock plan, the terms of
this Agreement shall govern.
 
(b) Neither this Agreement nor any of its terms may be amended, added to,
changed or waived except in a writing signed by Executive and the President
and/or Chief Executive Officer of Charter or designee thereof. Notwithstanding
anything herein to the contrary, Charter hereby reserves the right to
unilaterally amend this Agreement as necessary to avoid the imposition of
liability under or as a consequence of the application of the provisions of
Section 409A of the Code.
 
(c) Executive shall not be entitled to, and waives any rights under or with
respect to, severance or other benefits under any existing or future severance
plans, policies, programs or guidelines established or published by Charter,
including, but not limited to, that certain November 22, 2004 memorandum
regarding severance guidelines for executives.
 
9.4. Survival, Captions. This Agreement shall inure to the benefit of Charter,
its successors and assigns. This Agreement shall survive the termination of
Executive’s employment. The captions used
 
-16-

--------------------------------------------------------------------------------


 
in this Agreement do not limit the scope of the provisions. And shall not be
used to interpret the meaning of the terms of this Agreement. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.
 
9.5. Governing Law; Jurisdiction and Venue. This Agreement is deemed to be
accepted and entered into in the State of Missouri and shall be governed by and
construed and interpreted according to the internal laws of the State of
Missouri without reference to conflicts of law principles. In any suit to
enforce this Agreement, venue and jurisdiction is proper in the St. Louis County
Circuit Court and (if federal jurisdiction exists) the U.S. District Court for
the Eastern District of Missouri, and Executive waives all objections to
jurisdiction in any such forum and any defense or claim that either such forum
is not a proper forum, is not the most convenient forum, or is an inconvenient
forum.
 
9.6. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
9.7 Counterparts; Effective by Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement. This Agreement may be executed
by facsimile signatures.
 
9.8. Successors; Binding Agreement. Subject to the provisions of Section 9.1,
this Agreement shall inure to the benefit of and be binding upon personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees of Executive and successors and assigns of
Charter. Other than Company and Executive, and, subject to Section 9.1 hereof,
their respective successors and assigns, there are no intended beneficiaries of
this Agreement.
 
9.9. Withholding Taxes; Delay In Payments. Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. In no
event shall Charter be required to make, or Executive be required to receive,
any payment called for by this Agreement if such payment at that time shall
result in the application of the tax consequences spelled out in Section 409A of
the Code. In that case, payment will be made at such time as will not result in
the imposition of any adverse tax consequences spelled out in Section 409A of
the Code.
 
9.10. General Satisfaction. Except as otherwise specified in this Agreement,
this Agreement supersedes and replaces any prior employment or other agreement
between Executive and Charter, and Charter shall not have any further liability
arising out or in connection with any such prior agreement, whether oral or
written, made on or before the Effective Time with or for the benefit of
Executive.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.
 
 
-17-

--------------------------------------------------------------------------------



 
CHARTER COMMUNICATIONS, INC.
By:/s/ Neil Smit                         








/s/ Sue Ann R. Hamilton          
Sue Ann R. Hamilton




-18-







